Citation Nr: 0433283	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for pancreatitis.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for cervical spine 
disability.

3.  Evaluation of duodenal ulcer with gastritis, currently 
rated as 60 percent disabling.

4.  Entitlement to an increased rating for lumbar spine with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	William L'Esperance, Attorney 
at Law




WITNESS AT HEARINGS ON APPEAL

Appellant and J.H., M.D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  A hearing was held before a Board 
member at the RO in May 1996 and another hearing was held 
before the undersigned Board member at the RO in February 
2002.


FINDINGS OF FACT

1.  In a December 1997 rating decision, service connection 
was denied for pancreatitis with malnutrition, and for 
cervical spine disability; on January 7, 1998, the RO mailed 
the veteran a letter notifying him of the decision.

2.  In March 1998, the RO issued a statement of the case 
which addressed the issues of service connection for 
pancreatitis with malnutrition, and cervical spine 
disability.

3.  A substantive appeal was not received within one year of 
the notification letter and/or within 60 days of the 
statement of the case, with regard to the issues of service 
connection for pancreatitis with malnutrition and cervical 
spine disability.

4.  The veteran has been awarded the maximum schedular rating 
of 60 percent for duodenal ulcer with gastritis.

5.  The veteran's lumbar spine degenerative disc disease is 
productive of no more than severe functional impairment.

6.  There have not been incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
There is no indication that bed rest was prescribed by a 
physician.


CONCLUSIONS OF LAW

1.  The appeal of the denial of service connection for 
pancreatitis with malnutrition is dismissed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.300, 20.302 (2004).

2.  The appeal of the denial of service connection for 
cervical spine disability is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 
20.302 (2004).

3.  Duodenal ulcer with gastritis is no more than 60 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Codes 7305, 7307 (2004).

4.  Lumbar spine degenerative disc disease is no more than 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (2002), 5243 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of what 
evidence VA was responsible for getting, and what evidence, 
on his behalf, VA would make reasonable efforts to get.  He 
was told that he had to give VA enough information about his 
records so that VA could request them and that it was his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  He was told what the evidence must 
show to support his claim.

The Board concludes that the discussion in the January 2004 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports, private treatment records, and 
statements from the veteran have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial RO decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was a 
supplemental statement of the case on the lumbar spine 
disability claim in June 2004, and a rating decision on 
duodenal ulcer with gastritis disability in June 2004.  
Additionally, in October 2002, on the matters of service 
connection for pancreatitis and cervical spine disability, 
the Board sent the veteran a letter indicating that he had an 
opportunity to tell us why he thinks his substantive appeal 
was adequate.  Therefore, there was proper subsequent VA 
process.  

Pancreatitis and cervical spine disability

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result.  38 C.F.R. § 20.201.  The 
notice of disagreement and substantive appeal must be filed 
with the RO which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information. 38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days of the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA. 38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the RO addressed such question(s).  When the Board, on its 
own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) is more favorable to the 
veteran.  Each provides essentially the same requirement of 
notice of the potential jurisdictional defect and period of 
60 days within which to present written evidence and argument 
concerning the jurisdictional question.  They differ slightly 
concerning the request for a hearing to present oral argument 
on the jurisdictional question, but the veteran did not 
request a hearing on timeliness in this instance.  
Consequently, any differences concerning hearings for this 
matter would not affect the veteran.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In a December 1997 rating decision, service connection was 
denied for pancreatitis and cervical spine disability.  On 
January 7, 1998, the RO mailed the veteran a letter notifying 
him of the December 1997 rating decision.  In March 1998, the 
RO issued a statement of the case which addressed the issues 
of service connection for pancreatitis with malnutrition and 
cervical spine disability.

No correspondence constituting a substantive appeal of the 
December 1997 decision on pancreatitis with malnutrition and 
cervical spine disability was received from the veteran 
within one year after January 7, 1998 or within 60 days of 
the statement of the case.  February, May, and October 1999 
statements referable to the December 1997 rating decision are 
of record, and the veteran testified concerning the claims in 
February 2002.

In August 2002, the Board advised the veteran that a claimant 
normally must file a substantive appeal within 60 days from 
the date the RO mailed him the statement of the case or until 
the end of the one-year period that began on the day the RO 
mailed him the letter saying it had denied his claims.  It 
further advised him that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  It 
advised him that the Board should, however, afford him 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
The veteran was advised that he could request a hearing 
before the Board.  No arguments as to timeliness were 
received thereafter, and evidence which has been submitted 
does not show a timely substantive appeal concerning service 
connection for pancreatitis with malnutrition or cervical 
spine disability.

The Board finds that there was not a timely substantive 
appeal filed with respect to the issues of service connection 
for pancreatitis with malnutrition and cervical spine 
disability.  A substantive appeal was not received within one 
year of the notification letter or within 60 days of the 
statement of the case.

Accordingly, the Board lacks jurisdiction regarding these 
issues.  The appeal as to these issues is dismissed.  
38 U.S.C.A. § 7105(d)(5).

Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Duodenal ulcer with gastritis

Concerning the claim for duodenal ulcer with gastritis, this 
disability is rated as 60 percent disabling under Diagnostic 
Code 7305-7307.  Ratings under Diagnostic Codes 7305 and 7307 
will not be combined with each other.  A single evaluation 
will be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2004).

The provisions of 38 C.F.R. § 4.114 provide:

7305 Ulcer, duodenal:  
  Severe; pain only partially relieved by standard ulcer ther
apy,  
  periodic vomiting, recurrent hematemesis or melena, with  
  manifestations of anemia and weight loss productive of defi
nite  
  impairment of health ......................................
............... 60  
  Moderately severe; less than severe but with impairment of 
health  
  manifested by anemia and weight loss; or recurrent incapaci
tating  
  episodes averaging 10 days or more in duration at least fou
r or more  
  times a year ..............................................
......................................... 40  
  Moderate; recurring episodes of severe symptoms two or thre
e times a  
  year averaging 10 days in duration; or with continuous mode
rate  
  manifestations ............................................
....................................... 20  
  Mild; with recurring symptoms once or twice yearly ........
............... 10  

7307 Gastritis, hypertrophic (identified by gastroscope):  
  Chronic; with severe hemorrhages, or large ulcerated or ero
ded areas ....... 60  
  Chronic; with multiple small eroded or ulcerated areas, and
 symptoms ..... 30  
  Chronic; with small nodular lesions, and symptoms .........
.......................... 10  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The January 2004 VA examination included an 
esophagogastroduodenoscopy which revealed marked erythema 
with petechiae and a few small erosions in the antrum, 
consistent with moderate to severe antral gastritis.  There 
was also mild duodenitis.  A 60 percent is the maximum 
schedular rating assignable under either 38 C.F.R. § 4.114, 
Diagnostic Code 7305 or 7307.  

Moreover, the Board has reviewed the rating schedule and 
finds that no other Diagnostic Code is appropriate.  

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2004) in the July 1997 
statement of the case, the RO did not expressly consider 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that during the rating 
period there has not been marked interference with employment 
and that there have been no recent hospitalizations due to 
the disability so as to render impractical the rating 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6- 96 (1996).

Lumbar spine with degenerative disc disease

On VA examination in November 1995, the veteran complained of 
low back pain radiating up to the middle back and also to the 
left, and of muscle tenderness on the left side.  He reported 
that he had felt weak for several years.  He stated that he 
experienced back pain every day when bending or sitting and 
that it was relieved only when he would lay down.  It had 
increased over the years.  On examination, the veteran had 
some difficulty getting on and off the examination table 
because of his back pain and in lying down from a sitting 
position.  Straight leg raising was from 0 to 30 degrees 
bilaterally.  He located the back pain as lumbar radiating 
into the mid-scapular region and into the cervical spine.  
There was some paraspinal spasm felt on the left side of the 
back.  There was some tenderness of the paraspinous muscles 
in the thoracic region.  He had markedly limited movement of 
the lumbosacral spine.  Flexion was from 0 to 30, extension 
was from 0 to 15, lateral flexion was to 15, and rotation was 
to 15 degrees.  Pain was felt on all active movements of the 
lumbosacral spine.  Deep tendon reflexes in the legs were 
present and symmetrical and there was no sensory deficit 
noted.  The examiner stated that the diagnosis was chronic 
low back pain, that there was early degenerative joint 
disease on X-ray, and that the disability was moderately 
severe.  

In March 1996, the veteran stated that he felt he deserved a 
60 percent rating under Diagnostic Code 5293 because he had 
chronic and continuous back pain with radiation down his left 
side with essentially no relief.  He stated that there was 
some relief when he would lay down, but only for a short 
period of time, and that any movement of the back caused 
severe pain.  

An April 1996 private MRI indicates that there was 
degenerative disc disease at the L2-3 level and at the L5-S1 
level, but that there was no evidence of an abnormal 
protrusion or bulge.  All neural foramina were patent and 
there was no evidence of spinal stenosis.  

In May 1996, Dr. H. indicated that physical examination of 
the veteran revealed positive findings including 
hyperreflexia in the legs, a distinctly restricted range of 
motion, and multiple areas of muscle spasm of the back, with 
multiple trigger points.  Abductive and adductive strength in 
the veteran's arms and legs was markedly reduced.  

During the May 1997 Board hearing, the veteran indicated that 
pain goes down his legs, mostly the left leg.  He had the leg 
pain daily but it was not there all the time.  He stated that 
his back was more or less the same always instead of him 
having good days then bad days or good months then bad 
months.  When asked if he ever had any acute exacerbations 
which prevented him from straightening up or which made him 
have to go to bed and stay in bed, he stated that that is 
what he would do.  When asked how often, he stated that he 
would get in bed daily just to get relief from his nerve root 
irritation from the disc disease.  He had acute exacerbations 
and had to lay down to relieve the pain.  Dr. H. indicated 
that the veteran had considerable muscle spasm on a chronic 
basis and that it was very evident since he was a thin person 
and his musculature was quite visible.  He stated that the 
veteran was having sciatic symptoms on his left side with 
radiculopathy, nerve root irritation symptoms, burning, pain, 
weakness, loss of strength on that side, and occasional 
numbness.  The symptoms were pretty much chronic and 
persistent.  The neurological symptoms were pretty much on a 
daily basis.  

On VA neurological disorders examination in October 1997, the 
veteran denied any current numbness in his arms or legs.  On 
physical examination, there was a tendency toward give-way 
weakness or limited effort, particularly in the lower 
extremities.  It was difficult to assess strength in the legs 
because of lack of cooperation but he was able to lift his 
thigh to some resistance.  His adductors were good as were 
his hamstrings, extensor hallucis longus, extensor digitorum 
brevis, and tibialis anterior.  He was able to heel and toe 
walk with encouragement.  The veteran was generally thin and 
the examiner saw no atrophy out of proportion to the rest of 
his body.  The tone in his arms and legs was within normal 
limits.  Sensory testing was intact to light touch.  
Coordination showed normal finger to nose, finger tap, rapid 
alternating movement, and heel to shin testing.  His gait 
showed normal station and the Romberg was negative.  He moved 
slowly and carefully and arose from a chair well.  Reflexes 
were 2+ at the knees, ankles, triceps, and brachial radialis.  
The toes were downgoing bilaterally and he had a negative 
straight leg raising test on both sides.  Palpation of the 
spine did not show any pinpoint tenderness but he had limited 
range of motion in both forward flexion and side to side 
tilt.  X-rays from November 1995 revealed a mild L5 
arthropathy which was minimal on the L5 level.  There was 
some scoliosis.  The impression was chronic low back pain 
with a normal neurological examination.  The examiner stated 
that there was no evidence of weakness in a radicular 
distribution, reflex changes, or atrophy/sensory loss to 
indicate a neuropathy/sciatic neuropathy.  There was no 
neurological deficit at this time.  In the examiner's 
opinion, the amount of pain the veteran experienced did not 
correlate well with the normal neurological examination or 
the changes seen on X-ray.  

A VA spine examination in October 1997 revealed that the 
veteran was well developed and thin.  Range of motion in the 
thoracic and lumbosacral spine was flexion to 35 degrees, 
extension to zero degrees, lateral bending to the right to 10 
degrees, lateral bending to the left to 15 degrees, and 
rotation to the right and to the left to 15 degrees.  Knee 
and ankle jerks were graded 2+ bilaterally.  Straight leg 
raising was positive at 30 degrees bilaterally.  The right 
extensor hallucis longus was graded 3/5, and the left 
extensor hallucis longus and left and right flexor hallucis 
longus were graded at 5/5.  Dermatome evaluation of both 
lower extremities revealed sensory deficits along the lateral 
border of the right foot and in the first web space on the 
right foot.  X-rays revealed scoliosis of the lumbar and 
thoracic spines and there was some facet sclerosis at the L5-
S1 level.

In February 1998, Dr. H. indicated that the veteran's 
symptoms were persistent and compatible with sciatic 
neuropathy.  He indicated that March 1994 photographic 
evidence clearly revealed demonstrable muscle spasms.  He 
referenced a 1974 report that there was radiating pain into 
the left leg with some numbness.

During the February 2002 travel board hearing, the veteran 
testified that he was totally disabled from lumbar and 
cervical spine disabilities.

In August 2002, Dr. B. reported that the veteran had chronic 
debility including degenerative disc disease of the spine and 
irritable bowel syndrome.  In May 2003, it was reported that 
there was a documented history of debilitating back pain, 
which had not been evaluated recently.

A VA examination in January 2004 noted poor musculature 
throughout.  There was no tenderness to palpation along the 
back.  There was 50 degrees of forward flexion, 10 degrees of 
extension, 15 degrees of left lateral bending, 10 degrees of 
right lateral bending, 50 degrees of right lateral turning, 
and 47 degrees of left lateral turning.  Lumbar scoliosis was 
found on radiographs.

There were changes to criteria for rating lumbar spine with 
degenerative disc disease during the course of the appeal.  
The old criteria are more favorable.  

Under the old rating criteria, a 20 percent disability 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation 
is assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2002).

The veteran does not meet the criteria for a 60 percent 
rating under old Diagnostic Code 5293.  The veteran's 
symptomatology more nearly approximates severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief.  

His disability was characterized as moderately severe on VA 
examination in November 1995.  The Board notes that Dr. H. 
examined the veteran in May 1996 and found hyperreflexia in 
the legs and marked reduction in abductive and adductive 
strength in the legs, testified in May 1997 that the 
veteran's neurological symptoms were pretty much on a daily 
basis, and indicated in February 1998 that the veteran's 
symptoms were persistent and compatible with sciatic 
neuropathy.  However, deep tendon reflexes were present and 
symmetric in the veteran's legs with no sensory deficit noted 
on VA examination in November 1995.  Additionally, all neural 
foramina were patent and there was no evidence of spinal 
stenosis at the time of the April 1996 MRI.  

Furthermore, the veteran denied any current numbness in his 
legs at the time of the October 1997 VA neurology examination 
and he had 5/5 strength.  Also, on VA neurology examination 
in October 1997, he had a tendency toward give-way weakness 
or limited effort in the lower extremities and it was 
difficult to assess the strength in his legs because of a 
lack of cooperation.  Additionally, his adductors, 
hamstrings, extensor hallucis longus, extensor digitorum 
brevis and tibialis anterior were good and he could heel and 
toe walk with encouragement.  Moreover, the examiner saw no 
atrophy out of proportion to the rest of his body, the tone 
in his legs was within normal limits, and sensory testing was 
intact to light touch.  Furthermore, coordination showed 
normal rapid alternating movement and heel to shin testing 
and his gait showed normal station.  Additionally, he arose 
from a chair well.  His reflexes were 2+ at the knees and 
ankles and his toes were downgoing bilaterally with a 
negative straight leg raising on both sides.  The impression 
was of a normal neurological examination and the examiner 
stated that there was no evidence of weakness in a radicular 
distribution, reflex changes, or atrophy or sensory loss to 
indicate a neuropathy or sciatic neuropathy.  He also stated 
that there was no neurological deficit at that time, and that 
the amount of pain the veteran experienced did not correlate 
well with the normal neurological examination or the changes 
seen on X-ray.  The January 2004 VA examination, moreover, 
showed poor musculature throughout, rather than appropriate 
to a diseased disc site.

Furthermore, at the time of the October 1997 VA spine 
examination, the veteran was well developed and his knee and 
ankle jerks were graded 2+ bilaterally.  While Dr. H. 
indicated in February 1998 that the veteran's symptoms were 
persistent compatible with sciatic neuropathy, his evidence 
does not indicate that the veteran's lumbar spine 
intervertebral disc syndrome is pronounced.  Additionally, 
overall, the evidence shows no more than severe 
intervertebral disc syndrome.  The Board accords little 
probative value to Dr. H.'s and the veteran's supporting 
statements in light of the veteran's failure to cooperate at 
the time of the October 1997 VA neurological examination.

Old Diagnostic Code 5292 provides for a 20 percent rating for 
moderate limitation of motion of the lumbar spine, and a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine.  Since 40 percent is the maximum rating 
under Diagnostic Code 5292, the provisions of 
38 C.F.R. §§ 4.40, 4.45 do not assist the veteran.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months   
.............................................................
.........................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months  
...........................................................20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The veteran does not meet the criteria for a 60 percent 
rating under the new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  There have not 
been incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  There is no 
indication that bed rest was prescribed by a physician.

The Board finds that the veteran does not meet the 40 percent 
criteria under the new General Rating Formula for Diseases 
and Injuries of the Spine.  It requires forward flexion to 30 
degrees or less.  While forward flexion to 30 degrees was 
present on VA examination in November 1995, flexion was to 35 
degrees on VA spine examination in October 1997 and there 
were 50 degrees of forward flexion on VA examination in 
January 2004.  He does not meet its criteria for a 50 percent 
rating either, as he does not have unfavorable ankylosis of 
the entire thoracolumbar spine.  

The Board notes that a separate rating can be assigned based 
on limitation of motion and neurologic deficit.  However, at 
this time, the Board cannot assign any separate ratings.  The 
Board's ability to determine whether to assign compensable 
ratings for left and/or right lower extremity neuropathy has 
been frustrated by the veteran's failure to cooperate with 
the VA neurological examiner who examined him in October 
1997.  The Board notes that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Ultimately, the Board starts with an assumption that all 
examiners are competent to enter findings.  However, there is 
a remarkable conflict in the evidence.  In regard to 
testimony, the Board Member had an opportunity to observe the 
veteran's behavior and testimony; and finds him not credible.  
In regard to the conflict between Dr. H. and the VA 
examiners, Dr. H. has reported hyperreflexia, markedly 
reduced strength, and distinctly restricted range of motion.  
Each report is a conclusory statement rather than a report in 
objective clinical findings.  His statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. 
App.28, 81 (1990).  Therefore, in light of the fact that 
hyperreflexia has never been established by any other 
examiner and he fails to support his opinion with clinical 
findings, the statements of Dr. H. are accorded far less 
probative value than the other evidence of record.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal as to the issues of service connection for 
pancreatitis with malnutrition and cervical spine disability 
is dismissed.

An evaluation in excess of 60 percent for duodenal ulcer with 
gastritis is denied.

An increased rating for lumbar spine with degenerative disc 
disease is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



